Name: 91/160/Euratom: Commission Decision of 5 March 1991 concerning the conclusion on behalf of the European Atomic Energy Community of the Agreement between the European Economic Community and the European Atomic Energy Community and Romania on trade and commercial and economic cooperation
 Type: Decision
 Subject Matter: Europe;  cooperation policy;  European construction
 Date Published: 1991-03-26

 Avis juridique important|31991D016091/160/Euratom: Commission Decision of 5 March 1991 concerning the conclusion on behalf of the European Atomic Energy Community of the Agreement between the European Economic Community and the European Atomic Energy Community and Romania on trade and commercial and economic cooperation Official Journal L 079 , 26/03/1991 P. 0030 - 0030COMMISSION DECISION of 5 March 1991 concerning the conclusion on behalf of the European Atomic Energy Community of the Agreement between the European Economic Community and the European Atomic Energy Community and Romania on trade and commercial and economic cooperation (91/160/Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the second paragraph of Article 101 thereof, Whereas the Agreement between the European Economic Community and the European Atomic Energy Community and Romania on trade and commercial and economic cooperation was signed on 22 October 1990; Whereas by Decision of 4 March 1991 the Council approved the said Agreement for the purposes of conclusion by the Commission on behalf of the European Atomic Energy Community; Whereas the said Agreement should be concluded on behalf of the European Atomic Energy Community, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and the European Atomic Energy Community and Romania on trade and commercial and economic cooperation is hereby concluded on behalf of the European Atomic Energy Community. The text of the Agreement is attached to this Decision(1). Article 2 The President of the Commission shall give the notification provided for in Article 25 of the Agreement on behalf of the European Atomic Energy Community. Done at Brussels, 5 March 1991. For the Commission The President Jacques DELORS (1)See page 13 of this Official Journal.